                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

RICHARD A WORLEY,

               Plaintiff,

v.                                                  Case No: 2:18-cv-671-FtM-38CM

WILLIAM PRUMMELL,

              Defendant.
                                          /

                                 OPINION AND ORDER1

       Before the Court is Petitioner’s Petition for Writ of Habeas Corpus Under 28 U.S.C.

§ 2254 (Doc. 1, Petition). Petitioner, Richard Worley, filed the instant Petition on October

11, 2018, while a pretrial detainee being held in the Charlotte County Jail. Worley

challenges his arrest and his pending state charges in case number 18-1156-CO on three

grounds. Doc. 1 at 6-7. Worley concedes that he has not sought relief in the state court

on any of the grounds raised in his Petition. See Doc. 1 at 2-4, 7. On October 30, 2018,

Worley filed a notice of change of address, which indicates that he has been released

from the Charlotte County Jail. Doc. 4.

       As a preliminary matter, Worley’s Petition is not cognizable under § 2254 because

as a pretrial detainee Worley is not “in custody pursuant to the judgment of a State court.”


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
28 U.S.C. § 2254(a); Medberry v. Crosby, 351 F.3d 1049, 1059 (11th Cir. 2003).

Consequently, because Worley was a pretrial detainee at the time he filed the Petition,

the Court construes the Petition as being brought under § 2241. Medberry at 1060

(discussing the differences between § 2254 and § 2241 and applying § 2241 to pretrial

detainees); see also Thomas v. Crosby, 371 F.3d 782, 786 (11th Cir. 2004). Nonetheless,

Worley is not entitled to relief under § 2241 because he has not exhausted his claims in

state court. Wilkinson v. Dotson, 544 U.S. 74, 79 (2005). Notably, federal habeas relief

is not intended as a “pre-trial motion forum for state prisoners.” Braden v. 30th Judicial

Circuit Court of Kentucky, 410 U.S. 484, 493 (1973).

       Further, principles of equity, comity and federalism require the Court to abstain

from interfering in state criminal proceedings. See Younger v. Harris, 401 U.S. 37, 45

(1971) (“absent extraordinary circumstances” federal court should not enjoin state

criminal proceedings).    Worley provides no reasons for this Court to overlook the

abstention principle.   Nor does Worley allege any facts that warrant application of the

any of the exceptions to the Younger doctrine. See Hughes v. Attorney General of

Florida, 377 F.3d 1258, 1263 n. 6 (11th Cir. 2004).2

                               Certificate of Appealability3

       Petitioner is not entitled to a certificate of appealability. A prisoner seeking a writ



2 Noting that the Court in Younger set out three exceptions to the abstention doctrine: “(1)
there is evidence of state proceedings motivated by bad faith, (2) irreparable injury would
occur, or (3) there is no adequate alternative state forum where the constitutional issues
can be raised.” Ibid.
3 Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases in the United States

District Courts, the “district court must issue or deny a certificate of appealability when it
enters a final order adverse to the applicant.” Id. As this Court has determined that
Petitioner is not entitled to habeas corpus relief, it must now consider whether Petitioner
is entitled to a certificate of appealability.



                                              2
of habeas corpus has no absolute entitlement to appeal a district court’s denial of his

petition. 28 U.S.C. § 2253(c)(1). Rather, a district court must first issue a certificate of

appealability (“COA”). “A [COA] may issue . . . only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a

showing, Petitioner must demonstrate that “reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong,” Tennard v. Dretke,

542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that

“the issues presented were ‘adequate to deserve encouragement to proceed further.’”

Miller–El, 537 U.S. at 335–36. Petitioner has not made the requisite showing in these

circumstances. Because Petitioner is not entitled to a certificate of appealability, he is not

entitled to appeal in forma pauperis.

       Accordingly, it is now

       ORDERED:

       1. Petitioner’s Petition (Doc. 1) is DISMISSED.

       2. The Clerk of Court shall terminate any pending motions and close this file.

       3. Petitioner is not entitled to a certificate of appealability.

       DONE and ORDERED in Fort Myers, Florida this 14th day of November 2018.




SA: FTMP-1
Copies: All Parties of Record




                                               3
